 Case: 4:19-cv-03336-JAR Doc. #: 24 Filed: 05/11/20 Page: 1 of 4 PageID #: 121



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

EDWARD D. CANADY,                                  )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )        No. 4:19-CV-03336 JAR
                                                   )
MERIDIAN MEDICAL TECHNOLOGIES,                     )
INC.,                                              )
                                                   )
               Defendant.                          )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss Plaintiff’s Complaint

(Doc. No. 11); Plaintiff’s Motion to Dismiss Without Prejudice (Doc. No. 14); and Defendant’s

Motion to Enforce Settlement Agreement (Doc. No. 19).

       Background

       On October 14, 2019, Plaintiff Edward D. Canady (“Plaintiff”) filed a petition against

Defendant Meridian Medical Technologies, Inc. (“Defendant”) in the Circuit Court of St. Louis

County, Missouri, alleging violations of the Family and Medical Leave Act (“FMLA”), the

Americans with Disabilities Act of 1990, as amended (“ADA”), Title VII of the Civil Rights Act

of 1964, as amended (“Title VII”), and claims of retaliation in violation of federal law. (Doc. No.

4). See Edward D. Canady v. Meridian Medical Technologies, Case No. 19SL-AC30483 (21st

Jud. Cir. 2019). On December 26, 2019, Defendant removed the action to this Court based on

federal question jurisdiction. (Doc. Nos. 1, 8).

       On January 30, 2020, Defendant moved to dismiss Plaintiff’s complaint for failure to state

a claim. (Doc. No. 11). Proceeding pro se, Plaintiff responded by moving to dismiss his action

without prejudice on the grounds that he “is not adequately prepared to represent himself on the
    Case: 4:19-cv-03336-JAR Doc. #: 24 Filed: 05/11/20 Page: 2 of 4 PageID #: 122



matter before the Federal judiciary”; that he “believes Original petition does not appropriately

represent action Plaintiff requested former counsel to bring against Defendant”; and that he “has

filed a subsequent case in the 21st Judicial Circuit Court of the State of Missouri that represents

[his] true dispute with Defendant.” 1 (Doc. No. 14). Defendant responded to Plaintiff’s motion

with a motion to enforce settlement agreement. (Doc. No. 19).

        Discussion

        Under Federal Rule of Civil Procedure Rule 41(a)(1)(A), a “plaintiff may dismiss an action

without court order by filing ... a notice of dismissal before the other party files either an answer

or summary judgment.” Unless the notice states otherwise, the dismissal is without prejudice. Fed.

R. Civ. P. 41(a)(1)(B). “Because the rule permits dismissal as of right, it requires only notice to

the court, not a motion, and permission or order of the court is not required.” Safeguard Bus. Sys.,

Inc. v. Hoeffel, 907 F.2d 861, 863 (8th Cir. 1990) (citations omitted).

        Plaintiff’s motion to dismiss does not cite Fed. R. Civ. P. 41(a)(1). Nevertheless, the Court

construes Plaintiff’s motion as a notice of voluntary dismissal under Rule 41(a)(1) and not a motion

under Rule 41(a)(2). 2 See Ventura–Vera v. Dewitt, 417 F. App’x 591, 591–92 (8th Cir. 2011)

(construing pro se plaintiff’s motion to dismiss as a notice of voluntary dismissal). Defendant did

not answer or move for summary judgment, and a motion to dismiss is “not considered to be the




1
 According to Missouri Case Net, on February 28, 2020, Plaintiff filed a petition against Defendant in the
Circuit Court of St. Louis County, Missouri, alleging breach of a collective bargaining agreement and the
discipline, suspension and discharge policy established therein. See Edward D. Canady v. Meridian Medical
Technologies, Case No. 20SL-CC01059 (21st Jud. Cir. 2020).
2
  Rule 41(a)(2), applicable once an answer or motion for summary judgment has been served, provides in
relevant part: “[A]n action shall not be dismissed at the plaintiff’s instance save upon order of the court and
upon such terms and conditions as the court deems proper.... Unless otherwise specified in the order, a
dismissal under this paragraph is without prejudice.”
                                                      2
 Case: 4:19-cv-03336-JAR Doc. #: 24 Filed: 05/11/20 Page: 3 of 4 PageID #: 123



equivalent of either an answer or a motion for summary judgment” for the purposes of Rule

41(a)(1)(A)(i). Randall v. Direct Buy, Inc., No. 4:09CV243SNLJ, 2009 WL 4030533, at *2 (E.D.

Mo. Nov. 19, 2009) (citing Brackett v. State Highways & Transp. Comm’n of Mo., 163 F.R.D.

305, 307 (W.D. Mo. 1995)); see also Hawkins v. Singer, No. Civ. 02–4098 (JRT/FLN), 2003 WL

22076552, at *2 n. 1 (D. Minn. Sept. 2, 2003) (“Defendants have filed motions to dismiss, but

these do not fit the narrow strictures of Rule 41(a).”). In the context of Rule 41, the filing of an

answer or a motion for summary judgment must be “construed strictly and exclusively.”

Safeguard, 907 F.2d at 863.

       Accordingly, Plaintiff has the right to voluntarily dismiss his claims against Defendant

pursuant to Rule 41(a)(1)(A), and needs no Court approval to do so. Dismissal is without prejudice.

Fed. R. Civ. P. 41(a)(1)(B). Defendant’s motion to dismiss and motion to enforce settlement

agreement will, therefore, be denied as moot. See Woody v. City of Duluth, 176 F.R.D. 310, 311

315 (D. Minn. 1997) (finding that plaintiff’s motion to voluntarily dismiss defendant mooted

defendant’s motion to dismiss).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Dismiss Without Prejudice [14] is

GRANTED.

       IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss Plaintiff’s Complaint

[11] is DENIED as moot.

       IT IS FURTHER ORDERED that Defendant’s Motion to Enforce Settlement Agreement

[19] is DENIED as moot.

Dated this 11th day of May, 2020.


                                                 3
Case: 4:19-cv-03336-JAR Doc. #: 24 Filed: 05/11/20 Page: 4 of 4 PageID #: 124




                                      ________________________________
                                      JOHN A. ROSS
                                      UNITED STATES DISTRICT JUDGE




                                     4
